Citation Nr: 1143598	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  10-18 697	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus (DM), to include as due to Agent Orange (AO) exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel



INTRODUCTION

The Veteran (the appellant in this case) had active service from December 1968 to August 1972.

This appeal to the Board of Veterans Appeals (Board) arises from an April 2009 rating action that denied service connection for DM, to include as due to AO exposure.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  The Veteran did not serve in the Republic of Vietnam during the Vietnam era.

3.  The Veteran did not sustain an in-service injury or disease or experience chronic symptoms of DM in service.

4.  The Veteran did not experience continuous symptoms of DM until many years post service. 

5.  The Veteran's current DM is not related to service or any incident thereof.


CONCLUSION OF LAW

The criteria for service connection for DM, to include as due to AO exposure, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011)) essentially includes, upon the submission of a substantially-complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, it defines the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the Board finds that all notification and development action needed to render a fair decision on the claim on appeal has been accomplished.

A June 2006 pre-rating RO letter informed the Veteran of VA's responsibilities to notify and assist him in his claim, and what was needed to establish entitlement to service connection (evidence showing an injury or disease that began in or was made worse by his military service, or that there was an event in service that caused an injury or disease).  Thereafter, he was afforded opportunities to respond.  The Board thus finds that the Veteran has received sufficient notice of the information and evidence needed to support his claim, and has been provided ample opportunity to submit such information and evidence.  

Additionally, the 2006 RO letter provided notice that VA would make reasonable efforts to help the Veteran get evidence necessary to support his claim, such as medical records (including private medical records), if he gave it enough information, and if needed, authorization to obtain them.  That letter further specified what evidence VA had received; what evidence VA was responsible for obtaining, to include Federal records; and the type of evidence that VA would make reasonable efforts to get.  The Board thus finds that the 2006 RO letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by him and what evidence will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the matter now before the Board, the June 2006 document meeting the VCAA's notice requirements was furnished to the Veteran before the April 2009 rating action on appeal.  
    
In the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 elements of a service connection claim (veteran status, the existence of a disability, a connection between the veteran's service and that disability, the degree of disability, and the effective date pertaining thereto).  In this case, the Veteran's status and the degree of disability are not at issue, and the RO furnished him notice pertaining to the effective date information in a June 2006 letter, thus meeting the notice requirements of Dingess/Hartman.  

Additionally, the Board finds that all necessary development on the claim currently under consideration has been accomplished.  The RO, on its own initiative, has made reasonable and appropriate efforts to assist the appellant in obtaining all evidence necessary to substantiate his claim, to include obtaining all available service treatment (medical), administrative, personnel, and payment records, as well as post-service VA medical records through 2009.  Significantly, the Veteran has not identified, nor does the record otherwise indicate, any existing, pertinent evidence, in addition to that noted above, that has not been obtained.  

The record also presents no basis for further development to create any additional evidence to be considered in connection with the matter currently under consideration.  In this regard, the Board notes the RO's comprehensive efforts to attempt to document the Veteran's claimed visitations in Vietnam.  However, in July 2006 the National Personnel Records Center (NPRC) stated that there was no evidence in the Veteran's file to substantiate any service in Vietnam.  In December 2006 and March 2010, the Defense Finance and Accounting Service (DFAS) stated that it was unable to locate pay records that documented any Vietnam service or visitations on the part of the Veteran.  Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.  

Service Connection Analysis

Under the applicable criteria, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R.  § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).
  
Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after 31 December 1946, and DM becomes manifest to a degree of 10 percent within 1 year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of it during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.   

If a veteran was exposed to a herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II DM or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. § 3.309(e).  VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 57586-57589 (1996).  

Notwithstanding the presumptive provisions, service connection for claimed residuals of AO exposure also may be established by showing that a disorder resulting in disability is, in fact, causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F. 3d 1039, 1042 (Fed. Cir. 1994), citing 38 U.S.C.A. §§ 1113(b) and 1116, and 38 C.F.R. § 3.3.

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include AO) for all veterans who served in Vietnam during the Vietnam era.  See 38 U.S.C.A. § 1116(f) (West 2002) and 38 C.F.R. § 3.307(a)(6)(iii)) (2011).  

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1377.  Also, a veteran as a layman is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F. 3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so, i.e., the Board must determine whether the claimed disability is a type of disability for which a layman is competent to provide etiology or nexus evidence.  See Davidson, 581 F. 3d at 1316 (recognizing that, under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layman is competent to identify the medical condition; he is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

The Board has reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims folder shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F. 3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that his DM is related to his military service in Vietnam, to include presumed exposure to AO and other herbicides therein.  He asserts that he performed temporary duty on missions to Cam Ranh Bay Air Force Base (AFB) in Vietnam while he was stationed at Clark AFB in the Philippine Islands in 1970 and 1971.  He states that he was a member of an aircraft maintenance ground crew that participated in missions involving continuous rotation on a 30-day temporary duty basis to Cam Ranh Bay AFB, and various support missions.    

After a review of all the evidence, lay and medical, the Board first finds that the weight of the evidence demonstrates that the Veteran did not serve in the Republic of Vietnam during the Vietnam era.  The Board finds that the Veteran's history regarding his claimed visitations to Vietnam in service is not credible due to inconsistency with the other evidence of record, including service administrative, personnel, and payment records.  While the Veteran has claimed since 2006 that he performed temporary duty on missions to Cam Ranh Bay AFB in Vietnam, this claim is contradicted by the more contemporaneous service administrative, personnel, and payment records that document no physical service or visitation in Vietnam during the Vietnam era.

In this case, the service administrative, personnel, and payment records as well as documents from the NPRC and DFAS do not show that the Veteran physically served in or visited Vietnam during the Vietnam era.  They document only temporary duty to Europe and the United Kingdom.  Because the Veteran did not serve in Vietnam, under the legal authority cited above, he may not be presumed to have been exposed to AO during his military service.

The Board next finds that the weight of the evidence demonstrates that the Veteran did not sustain an in-service injury or disease in service, or even experience chronic symptoms of DM during service.  A review of the service treatment (medical) records is negative for complaints, findings, or diagnoses of any DM.  Specifically at the service separation examination conducted in June 1972 the Veteran denied any relevant symptoms, and the endocrine system was clinically assessed as normal.

The Board next finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of DM after service separation, but first experienced continuous symptoms of DM many years after service.  In July 2003, a VA physician noted that the Veteran had no history of DM.  The first credible evidence suggestive of DM was the pre-diabetes assessed by a VA physician on outpatient examination of January 2004, over 31 years post service, but there was no history of continuous symptoms since service separation.    

The Board further finds that the weight of the competent evidence demonstrates that the Veteran's current DM is not related to service or any incident thereof. 
Numerous VA examinations from 2004 to 2009, including one that assessed mild DM in March 2005 and another that assessed type II DM in September 2005, show continuing treatment and evaluation of the Veteran for DM, but also contain no history or medical opinion linking the diagnosed DM to military service or any incident thereof, including claimed exposure to AO in Vietnam.  March 2009 VA examination specifically noted a history of a diagnosis of DM beginning after service in October 2004.  Numerous subsequent medical records through 2009 also show no such history or medical opinion linking DM to military service or any incident thereof, including claimed exposure to AO in Vietnam.  Given the fact that the Veteran was not in fact exposed to herbicides in Vietnam, there is no factual basis for such a medical opinion.  In addition, as the weight of the evidence shows no continuous symptoms after service, there is no factual basis for a medical opinion or for a finding of nexus to service based on continuity of symptomatology of DM since service. 

For all the foregoing reasons, the Board finds that the preponderance of the evidence is against the claim for service connection for DM, to include as due to AO exposure, and the claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as a preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for DM, to include as due to AO exposure, is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans Appeals

Department of Veterans Affairs


